             Case 2:19-cv-00638-JFB-ARL Document 5 Filed 02/12/19 Page 1 of 1 PageID #: 21
                                                                                                      111111111111111 IIIIIIIIII II IIll
                                                                                                               20190201175323
AO 440 (Rev. 06/12) Summons in a Civil Action                     RETURN OF SERVICE


SERVICE OF:                 SUMMONS AND COMPLAINT, EXHIBIT A
EFFECTED (1) BY ME:
TITLE:                      PROCESS SERVER
                                                                                   DATE:    ~[L\[\qe                 L\ ·, L\S NV1

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:

fl) Served personally upon the defendant

BIG THINK CAPITAL INC. C/O NEW YORK SECRETARY OF STATE

Place where served:

ONE COMMERCE PLAZA 99 WASHINGTON AVENUE ALBANY NY 12231
lft-J-f!ft copies -thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person with whom the summons and complaint were left:

                        ~\\ Lese_\, I S:v9e.N.&o(
Relationship lo defendant

Description of Person Accepting Service:

SEx:f_ AGE:       ({0    HEIGHT:     S-'L;<      WEIGHT:      (t.io l~s         SKIN:1..,-)hv-t.._    HAIR:~,u.v'J OTHER:

(X] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service




                                                            STATEMENT OF SERVER

TRAVEL$ - - - - -                                        SERVICES$_ _. _                                         TOTAL$_ _ .__


                                                          DECLARATION OF SERVER

          I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in
                                       this Return of Service a n ~ p t o f Server is true and correct.

DATE   ±:. .):i_    /20n                                                                       L.S.

                                                    SIGNATURE OF       &J )
                                                   GUARANTEED SUBPOENA SERVICE, INC.
                                                                                     fS.o~
                                                          2009 MORRIS AVENUE
                                                             UNION, NJ 07083




  ATTORNEY:  AYTAN Y. BELLIN, ESQ.
  PLAINTIFF: CRAIG CUNNINGHAM, ET AL
  DEFENDANT: BIG THINK CAPITAL INC.
  VENUE:     DISTRICT
  DOCKET:    2 19 CV 00638
  COMMENT:




                                                                                                \,,
                                                                                                     ,   ~




                                                                                                         ....J
                                                                                                         L-'
